PER CURIAM: *
Andres Diaz petitions for review of an order of the Board of Immigration Appeals (“BIA”) denying a motion to reopen his removal proceedings. To the extent that Millan raises arguments concerning the merits of his appeal to the BIA, we lack jurisdiction, because the petition for review is timely only as to the denial of the motion to reopen. 8 U.S.C. § 1252(b)(1); Stone v. INS, 514 U.S. 386, 395, 115 S.Ct. 1537, 131 L.Ed.2d 465 (1995). Because Millan does not contest the denial of the motion on the ground that it failed to identify previously unavailable material evidence, he has abandoned any such claim before this court. See INS v. Abudu, 485 U.S. 94, 104-05, 108 S.Ct. 904, 99 L.Ed.2d 90 (1988); see also Calderon-Ontiveros v. INS, 809 F.2d 1050, 1052 (5th Cir.1986).
Accordingly, the petition for review is DENIED in part and DISMISSED in part.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.